                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION


RICKEY LEE HOLIFIELD, # 75528                                                       PETITIONER

VERSUS                                             CIVIL ACTION NO. 3:19CV647-HTW-FKB

STATE OF MISSISSIPPI                                                               RESPONDENT


           ORDER GRANTING MOTION TO SUPPLEMENT, AFFIRMING
          MAGISTRATE, AND REQUIRING PETITIONER TO SHOW CAUSE

       BEFORE THE COURT are pro se petitioner Rickey Lee Holifield’s Appeal to District

Judge [6] and Motion to Supplement the Record [8]. On September 10, 2019, Holifield filed a

Petition for Writ of Habeas Corpus, specifically referencing both Title 28 U.S.C. §§ 2241 and

2254. Six days later, because the Petition did not conform to Title 28 U.S.C. § 2242, United

States Magistrate Judge F. Keith Ball ordered him to fill out a form § 2254 Petition by

September 30. It is from this Order [4] that Holifield seeks relief. He complains that the form

Petition does not address his purported § 2241 claims and that his original Petition is sufficient.

On December 9, he moved to supplement a missing page from his motion to appeal. The court

has considered petitioner’s submission, the record, and the relevant legal authority.

       First, the Motion to Supplement is well-taken and is granted.

       Second, a district judge “may reconsider any [non-dispositive] pretrial matter” decided by

a magistrate judge, “where it has been shown that the magistrate judge’s order is clearly

erroneous or contrary to law.” 28 U.S.C. § 636 (b)(1)(A). Holifield claims that the form §

2254 petition prevents him from asserting alleged § 2241 claims; however, he has not shown

why he cannot also repeat these purported claims inside the form provided. Furthermore, he

claims that Magistrate Judge Ball erred by ordering him to name his custodian. An application
for a writ of habeas corpus “shall allege the . . . name of the person who has custody over him.”

28 U.S.C. § 2242. Therefore Magistrate Judge Ball did not err in pointing out this deficiency.

Finally, Holifield claims he does not know what further information is needed. The Magistrate

directed Holifield to the form, which itself directs him to the specific information needed by the

court. Holifield fails to demonstrate that the first Order Requiring Petitioner to Respond [4]

suffers from clear error or is contrary to law.

       The first Order Requiring Petitioner to Respond [4] is affirmed, and the appeal from that

Order is denied.

       IT IS THEREFORE ORDERED AND ADJUDGED that Magistrate Judge F. Keith

Ball’s Order Requiring Petitioner to Respond [4] is affirmed and pro se petitioner Rickey Lee

Holifield’s Appeal to District Judge [6] is DENIED.

       IT IS FURTHER ORDERED AND ADJUDGED that petitioner’s Motion to

Supplement the Record [8] is GRANTED.

       IT IS FURTHER ORDERED AND ADJUDGED that, no later than fourteen days

from the entry of this Order, petitioner shall show cause why this case should not be dismissed

for failure to obey an Order [4] of the court. Failure to timely comply with any Order of the

court may result in the dismissal of this case.

       SO ORDERED AND ADJUDGED, this the 18th day of December, 2019.

                               s/ HENRY T. WINGATE
                               UNITED STATES DISTRICT JUDGE




Order Granting Motion to Supplement, Affirming Magistrate, and Requiring Petitioner to Show
Cause
Civil action no. 3:19cv647-HTW-FKB        2
